Title: Hémery’s Account of the Fonts Cast at Passy, [22 July 1780]
From: Hémery, J.-Fr.
To: 


Franklin had engaged J.-Fr. Hémery in the spring of 1779 to set up a typefoundry at Passy; the regular payments for workers’ salaries and supplies have been noted in previous volumes. Here is the master founder’s first inventory, drawn up, perhaps, because the shop was preparing to close for four weeks. The manuscript is in a scrawled hand that often rendered terms phonetically and did not maintain a strict order of items. What emerges from the jumble of information is that the foundry had produced more than 5,000 pounds of type in an assortment of eleven sizes and, in some cases, multiple faces.
Providing English translations or even modern equivalents for Hémery’s terminology is problematic. Before type sizes were standardized the names by which fonts were identified denoted dimensions that were only approximate, and varied from founder to founder. Moreover, eighteenth-century English terms were not exact translations of the French; English type corresponded only roughly to the sizes made across the Channel, and the two were not interchangeable. In 1737 Pierre-Simon Fournier le jeune had proposed a system of standardization, measuring by units called points, which was similar in concept to the scheme created by Sébastien Truchet in the 1690’s for the Imprimerie royale. Didot l’aîné would recalibrate the point around 1781; his system of measurement and numeric designation eventually became standard.
We list here Hémery’s body sizes from largest to smallest, translating them into the English terms that Franklin himself used, and supplying modern point-size equivalents: double canon (French canon, 56 point), gros canon (two-line great primer, 44 point), trimégiste or deux gros romain (double great primer, 36 point), petit canon (two-line English, 28 point), gros parangon (great paragon, 22 point), petit parangon (double pica, 20 point), gros romain (great primer, 18 point), St. Augustin (English, 14 point), cicéro (pica, 12 point), petit romain (long primer, 10 point), petit texte (brevier, 8 point).
 
[July 22, 1780]
Etat des fonte fait à passie premierment

  
  
  

Le double Canon romain & italique cadras espas pes 146 lb. à 1 livre la livre fait
146 l.t.



Le gros canon ordinaire romain & italique laitre de deux point 133 lb. à 1 l.t. la livre fait
133 l.t.




plus des vignete et crochait pour La fonte 3 lb. à quarante sol la livre fait
6 l.t.



une fonte de deux Gros rom ou trismegisse 68 lb. à vien [vingt] sol fait
68 l.t.



une fonte de petit Canon romain et italique Cadras Espas Laitre de deux point à 1 l.t. fait 88 lb
cy 88 l.t.



un gros parangon romain & italique Cadras Espas Laitre de deux point 103 lb. à 22 sol fait
113 l.t.
6 s.


plus des philet Corp de petit romain triple double fient [fine?] et gras à quarante sol fait
90 l.t.



plus des interligne 32 lb. à trente sol fait
48 l.t.



un petit parangon romain & italique Cadras et spasse Laitre de deux point 173 lb. à 22 sols fait
190 l.t.
6 s.


plus des vignete de parangon 8 lb. à quarante sol
16 l.t.



des Cadras dadition de 2 point de Gros Canon et Creux 37 lb. à vient sien [vingt cinq] sol fait
46 l.t.
5 s.


plus une fonte de Cicero marqué 264 lb. à 2 l.t. 10 s. fait
660 l.t.



Le petit romain aublique pes 160 lb. à 3 l.t. La livre
480 l.t.



Le petit romain Gros oeille pes 909 lb. Conpré Les Cadras Les Especes, Laitre de deux point à 1 l.t. 16 s. fait La somme de
1636 l.t.
4 s.


un cicero romain et font italique Cadras, Espas, Laitre de deux point pes 767 lb. à 1 l.t. 10 s. fait
1150 l.t.
10 s.


plus Le Cicero italique de fantaisie qui paise 123 lb. a 1 l.t. 15 fait
215 l.t.
5 s.


une fonte de Cicero Gros oeille porta sont blanc Cadrais Espas à vec sont italique pes 452 lb. à 1 l.t. 9 s. fait
645 l.t.
8 s.


une fonte de Gros romain et sont italique Cadras Espas Laitre de deux point pes 650 lb. à 1 l.t. 4 s. fait
780 l.t.



plus des vignette à quarante sol 65 lb. fait
130 l.t.



Cadras, Espas de petit romain 2 lb. à 1 l.t. 16 s. fait
3 l.t.
12 s.


une fonte de st augustin romain et Litalique Cadras Espas Laitre de deux point à 1 l.t. 5 s. et pes 392 lb. fait
490 l.t.



une fonte de petitxte romain & italique Cadras Espas, Laitre de deux point pes 655 lb. à quarante sien sol fait
1473 l.t.
15 s.



fait à passi Le 22 julliet 1780[The following additions in Franklin’s hand:]Omitted Signes d’Almanach5 ¼ lb. à 45 s. la livre
26 l.t.
5 s.



8634: 
  6 


Half the Petit Text sold & sent to Connecticut —— to be deducted viz 327 lb. ½ weight.
 
Notations by Franklin: Hemery’s Acct of the Founts cast, their weight and Value, to July 22. 1780 / Acct of the Founts
